     Case 2:21-cv-00326-JCM-BNW Document 11
                                         12 Filed 04/19/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Wells Fargo Bank, National Association, as Trustee for Morgan Stanley
 7   Capital I Inc. Trust 2006-HE1, Mortgage Pass-Through Certificates, Series 2006-HE1
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   WELLS FARGO BANK, NATIONAL                         Case No.: 2:21-cv-00326-JCM-BNW
     ASSOCIATION, AS TRUSTEE FOR
11   MORGAN STANELY CAPITAL I INC.
12   TRUST 2006-HE1, MORTGAGE PASS-                     STIPULATION AND ORDER TO
     THROUGH CERTIFICATES, SERIES 2006-                 EXTEND TIME PERIOD TO RESPOND
13   HE1,                                               TO MOTION TO DISMISS [ECF No. 6]
14                         Plaintiff,                   [Second Request]
15          vs.

16   WESTCOR LAND TITLE INSURANCE
     COMPANY; DOE INDIVIDUALS I through
17   X; and ROE CORPORATIONS XI through
18   XX, inclusive,

19                        Defendants.

20
21          Plaintiff, Wells Fargo Bank, National Association, as Trustee for Morgan Stanley
22   Capital I Inc. Trust 2006-HE1, Mortgage Pass-Through Certificates, Series 2006-HE1 (“Wells
23   Fargo”) and Defendant Westcor Land Title Insurance Company (“Westcor”), by and through
24   their counsel of record, hereby stipulate and agree as follows:
25          1. On January 22, 2021, Wells Fargo filed its Complaint in Eighth Judicial District
26                Court, Case No. A-21-828236-C [ECF No. 1-1];
27          2. On February 26, 2021, Westcor filed its Petition for Removal to this Court [ECF No.
28                1];



                                                 Page 1 of 2
     Case 2:21-cv-00326-JCM-BNW Document 11
                                         12 Filed 04/19/21 Page 2 of 2




 1          3. On March 5, 2021, Westcor filed a Motion to Dismiss [ECF No. 6];
 2          4. Wells Fargo’s deadline to respond to Westcor’s Motion to Dismiss is currently April
 3             19, 2021 [ECF No. 9];
 4          5. Wells Fargo’s counsel is requesting a brief, one-week extension until April 26, 2021,
 5             to file its response to the pending Motion to Dismiss;
 6          6. This extension is requested to allow Wells Fargo additional time to finalize and file
 7             its response to the pending Motions to Dismiss.
 8          7. Counsel for Westcor does not oppose the requested extension;
 9          8. This is the second request for an extension which is made in good faith and not for
10             purposes of delay.
11          IT IS SO STIPULATED.
12    DATED this 16th day of April, 2021.               DATED this 16th day of April, 2021.

13    WRIGHT, FINLAY & ZAK, LLP                         MAURICE WOOD
14
      /s/ Lindsay D. Robbins                            /s/ Brittany Wood
15    Lindsay D. Robbins, Esq.                          Brittany Wood, Esq.
      Nevada Bar No. 13474                              Nevada Bar No. 7562
16    7785 W. Sahara Ave., Suite 200                    9525 Hillwood Drive, Suite 140
17    Las Vegas, NV 89117                               Las Vegas, Nevada 89134
      Attorneys for Plaintiff, Wells Fargo Bank,        Attorney for Defendant, Westcor Land Title
18    National Association, as Trustee for Morgan       Insurance Company
      Stanley Capital I Inc. Trust 2006-HE1,
19    Mortgage Pass-Through Certificates, Series
20    2006-HE1

21   IT IS SO ORDERED.
22                 April_____
                          19, 2021.
            Dated this         day of April, 2021.
23
                                                     ________________________________________
24                                                   UNITED STATES DISTRICT COURT JUDGE
25
26
27
28



                                                Page 2 of 2
